Citation Nr: 9909897	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  90-20 479	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

1. Entitlement to service connection for bronchitis, 
pleurisy, hepatitis, and a low back disorder.

2. Entitlement to an increased evaluation for sickle cell 
disease (SCD), initially rated 10 percent disabling.

3. Entitlement to an increased evaluation for a bilateral hip 
disorder, initially rated 10 percent disabling, including 
whether separate ratings should be assigned for each hip, 
and whether the single rating for this disorder should be 
considered in computing the bilateral factor under 
38 C.F.R. § 4.26 (1998) for the compensable disabilities 
of the lower extremities.

4. Entitlement to an increased evaluation for bilateral 
hearing loss, initially rated 10 percent disabling.

5. Whether a separate evaluation is warranted for vertigo, 
currently evaluated as a manifestation of a neurological 
disorder of the right arm due to cerebrovascular accident 
(CVA) and diabetes mellitus.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his son and daughter


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1945 to July 
1970.  

This appeal came to the Board of Veterans' Appeals (Board) 
from July and September 1989 RO rating decisions that denied 
service connection for SCD, bronchitis, hepatitis, pleurisy, 
vertigo and gait disturbance, diabetes mellitus, an eye 
disability, an ear condition, and lumbosacral strain.  In 
March 1991, the Board denied service connection for these 
conditions.  The veteran then appealed to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court).

In a November 1991 joint motion to the Court, the parties 
requested that the March 1991 Board decision be vacated and 
the case remanded for further development and readjudication.  
In a December 1991 order, the Court granted the parties 
motion, and the case was thereafter returned to the Board.

In February 1992, the Board remanded the case to the RO for 
additional action.  A May 1992 RO rating decision granted 
service connection for diabetes mellitus and SCD, and denied 
service connection for bronchitis, hepatitis, pleurisy, 
vertigo and gait disturbance, an eye disability, an ear 
disability, and lumbosacral strain.  The RO then returned the 
case to the Board.

A December 1994 Board decision granted service connection for 
residuals of CVA secondary to diabetes mellitus and SCD and 
granted service connection for residual disability of the 
femurs secondary to SCD.  In December 1994, the Board also 
remanded the issues of service connection for bronchitis, 
hepatitis, pleurisy, vertigo and gait disturbance, an eye 
disability, a disability of the ears, and lumbosacral strain 
to the RO for additional action.

RO rating decisions in March and June 1995 granted service 
connection for right upper extremity weakness with vertigo 
due to CVA and diabetes mellitus, and assigned a 40 percent 
rating; granted service connection for weakness of the right 
leg due to CVA and diabetes mellitus, and assigned a 
20 percent rating; granted service connection for peripheral 
neuropathy of the right leg due to diabetes mellitus, and 
assigned a 20 percent rating; granted service connection for 
peripheral neuropathy of the left leg due to diabetes 
mellitus and assigned a 20 percent rating; granted service 
connection for peripheral vascular disease of the left leg 
due to diabetes mellitus and assigned a 20 percent rating; 
granted service connection for right facial paresis due to 
CVA and diabetes mellitus, and assigned a 10 percent rating; 
granted service connection for sclerosis of both hips due to 
SCD, and assigned a 10 percent rating; and granted service 
connection for bilateral hearing loss, and assigned a 
10 percent rating.  Service connection for bronchitis, 
residuals of hepatitis, pleurisy, and a low back disability 
was denied in these RO decisions, and the RO returned the 
case to the Board for appellate consideration of these 4 
issues.

In August 1996, the Board remanded the case to the RO for 
additional development with regard to the issues of service 
connection for bronchitis, residuals of hepatitis, pleurisy, 
and a low back disability.  RO rating decisions in November 
1996 and later denied service connection for bronchitis, 
pleurisy, residuals of hepatitis, and a low back disorder, 
determined that the bilateral hip disorder was properly rated 
under diagnostic code 5010 and that the rating for this 
condition was not for consideration in the computation of the 
bilateral factor under 38 C.F.R. § 4.26 for the compensable 
service-connected disabilities of the lower extremities, that 
vertigo should not be separately rated, and denied increased 
evaluations for the bilateral hip disorder, bilateral hearing 
loss, and SCD (each rated 10 percent).  The veteran appealed 
these determinations.  Hence, the Board has listed the issues 
as shown on the first page of this decision.

A March 1997 RO rating decision denied an increased 
evaluation for the right arm condition with vertigo (rated 
40 percent) and denied secondary service connection for a 
left arm condition.  A VA Form 9 received from the veteran in 
April 1997 is considered a notice of disagreement with these 
determinations, and the veteran gave testimony with regard to 
these issues at a hearing before the undersigned in December 
1998.  These issues have not been made the subject of a 
statement of the case and will not be addressed by the Board.  
These issues are remanded to the RO for issuance of a 
statement of the case.  See Manlicon v. West, No. 97-1467 
(U.S. Vet. App. March 12, 1999).  The issues of service 
connection for bronchitis and pleurisy will also be addressed 
in the remand portion of this decision.

At his December 1998 hearing before the undersigned member of 
the Board, the veteran submitted copies of October 1998 
outpatient eye examination reports to initiate a claim for an 
increased rating for his service-connected "diabetes 
mellitus with retinopathy."  This claim is not before the 
Board and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence showing the presence of hepatitis or residuals 
thereof.

2.  The low back disorder treated in service was an acute and 
transitory condition that resolved without residual 
disability.

3.  The veteran's current low back disorder found many years 
after service is unrelated to an incident of service, 
including the acute low back disorder, or to a service-
connected disability.

4.  SCD disease is manifested primarily by infrequent 
episodes of pain with mild ongoing activity; repeated 
hemolytic sickling crises with continuing impairment of 
health not considered in the evaluation of other service-
connected disabilities are not found.

5.  The bilateral hip disorder is manifested primarily by X-
ray findings of sclerosis or degenerative changes of the hip 
joints and proximal femurs without limitation of motion, and 
credible complaints of pain and stiffness upon arising, pain 
on motion, and occasional episodes of increased pain.

6.  The veteran has an average pure tone threshold (at 1,000, 
2,000, 3,000, and 4,000 hertz) of 55 decibels in the right 
ear with an 84 percent speech recognition ability that 
equates to acuity level II, and an average pure tone decibel 
threshold of 120+ (at the same frequencies) in the left ear 
with a zero percent speech recognition ability that equates 
to acuity level XI.

7.  The veteran does not have true vertigo and this condition 
is best evaluated as a symptom of the service-connected 
neurological condition of the right arm due to CVA and 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  The claim for service connection for hepatitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A chronic low back disorder, including lumbosacral strain 
and arthritis of the lumbosacral spine, was not incurred in 
or aggravated by active service; arthritis of the lumbosacral 
spine may not be presumed to have been incurred in active 
service; a low back disorder is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).

3.  The criteria for a rating in excess of 10 percent for SCD 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.117, Code 7714 (1998).

4.  The criteria for a separate 10 percent rating for 
sclerosis of each hip are met; such ratings are for 
consideration in the computation of the bilateral factor for 
the service-connected compensable disabilities of the lower 
extremities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.26, 4.71a, Codes 5003, 5010 (1998).

5.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.85, 4.87, Code 6101, Tables VI and 
VII (1998).

6.  The criteria for a separate evaluation for vertigo are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
Codes in Part 4 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of Hepatitis

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for residuals of hepatitis; that is, 
evidence which shows that his claim is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, his appeal 
must, as a matter of law, be denied, and there is no duty on 
the VA to assist him further in the development of the claim.  
Murphy at 81.  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The 1945-1970 service medical records show that the veteran 
was hospitalized from June to July 1948 for an undiagnosed 
condition manifested by fever, abdominal pain, backache, 
stiff neck, and leukocytosis, recovered; and mild, toxic 
hepatitis secondary to the first condition.  The report of 
the veteran's medical examination for retirement from service 
in February 1970 notes a history of hospitalization for 3 
months in 1963 for suspected hepatitis with jaundice that was 
not proven, and that he was found to have gall stones on X-
rays at that time.  It was noted that he had had no 
complaints since then, and hepatitis or residuals thereof was 
not found at the time of the retirement examination.

The post-service medical records do not show that the veteran 
currently has hepatitis.  In February 1994, the Board 
referred the veteran's claims folders for review by an 
independent medical expert (IME) in order to obtain an 
opinion as to the veteran's residuals of SCD and as to the 
etiology of various conditions, including hepatitis.  A 
report dated in July 1994 from the IME notes that the 
veteran's claims folders were reviewed and that no documented 
evidence of hepatitis was found.  A claim for service 
connection of a disability is not well grounded where there 
is no medical evidence of the claimed disorder.  Caluza, 
7 Vet. App. 498.

Testimony of the veteran at various hearings in 1989 and the 
1990's before a RO hearing officer and members of the Board 
is to the effect that he has hepatitis related to SCD, but 
this lay evidence is not sufficient to demonstrate the 
presence of hepatitis.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In this case, there is no competent (medical) evidence 
showing that the veteran currently has hepatitis or residuals 
thereof.  Under the circumstances, the claim for service 
connection for residuals of hepatitis is not plausible, and 
it is denied as not well grounded.

The Board notes that the RO denied the claim for service 
connection for hepatitis on the merits and finds no prejudice 
to the veteran in appellate denial of the claim as not well 
grounded.  Edenfield v. Brown, 8 Vet. App. 384 (1995).

The veteran is advised that he may reopen the claim for 
service connection for hepatitis at any time by notifying the 
RO of such an intention and submitting supporting evidence.  
An example of supporting evidence is a medical report showing 
the presence of the claimed disorder with an opinion linking 
it to an incident of service.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).



II.  Service Connection for a Low Back Disorder

Service medical records show that the veteran was 
hospitalized in April 1955 for treatment of back pain.  The 
diagnosis was lumbosacral strain.  A back disorder was not 
found at the time of his medical examination for retirement 
in February 1970.

The post-service medical records consist of VA, service 
department, and private medical reports of the veteran's 
treatment and evaluations for various conditions in the 
1970's, 1980's, and 1990's.  The more salient medical reports 
with regard to the conditions being considered in this appeal 
will be discussed in the appropriate sections of this 
decision.

A summary of the veteran's VA hospitalization in June 1979 
notes a history of recurrent low back pains becoming more 
frequent over the past 4 years.  He reported the acute onset 
of low back pains on the day of hospital admission.  He 
reported persistent pain in the area for about 3 to 4 days.  
He reported similar episodes about 4 years ago and that he 
had subsequent similar attacks about 2 to 3 times since then.  
He reported that the pain usually subsided after 3 to 5 days 
with analgesics.  He admitted that he had mild episodes of 
migratory joint pains and back pains since childhood.  X-ray 
of the lumbosacral spine reportedly showed mild hypertrophic 
degenerative changes.  The diagnoses were SCD, diabetes 
mellitus, and cholelithiasis.

The veteran testified at a hearing at the RO in December 1989 
to the effect that he had a low back disorder related to SCD 
and that service connection should be granted for this 
disorder.

The July 1994 report of the IME notes that the veteran's 
records were reviewed in order to provide opinions with 
regard to the residuals of the veteran's SCD and with regard 
to the etiology of any lumbosacral strain.  The IME noted 
that VA X-rays in 1979 revealed bony changes.  The IME 
related that it was reasonable to assume that other bony 
changes had occurred, and that the veteran's episode of back 
pain in 1979 was due to ischemia caused by sickling within 
the bones, or possibly the spleen or kidney.  It was noted 
that bony infarcts may occur as the result of the sickling 
process, and that necrosis of the femoral heads may result, 
leading to significant morbidity and disability. The IME 
found no evidence in the medical records to indicate that 
this sort of severe bony involvement had occurred or had 
resulted in any major damage, functional impairment or other 
significant complication leading to disability.  It was 
conceivable, although the IME considered it unlikely, that 
chronic "lumbosacral strain" could be caused in part by the 
veteran's SCD.  The X-rays taken in June 1979 while 
hospitalized at a VA medical facility were noted to show only 
"mild degenerative changes" and not the findings one would 
expect from sickle cell related damage.  It was noted that 
the veteran had a 13 day hospitalization in service for acute 
onset of low back pain, but the record did not make it clear 
that low back pain was a frequent or chronic problem, and the 
IME found no evidence to support the notion that the SCD had 
resulted in permanent structural damage to the veteran's 
spine.

The veteran underwent VA medical examinations in January 1995 
and a history of low back strain was noted.  X-rays of the 
lumbosacral spine revealed degenerative changes.  In February 
1995, the RO returned the report of this examination to the 
VA medical facility where it was conducted in order to obtain 
an opinion as to whether the X-rays findings were results of 
SCD.  An addendum dated in March 1995 to the report of the 
January 1995 VA medical examination notes that the X-ray 
findings were not the typical results of SCD and that the 
veteran had no bony pain that one would expect to find in 
SCD.

The veteran's daughter testified at a hearing before a member 
of the Board in 1996 and the veteran testified at hearings in 
1989 and in the 1990's before a RO hearing officer and 
various members of the Board, including the undersigned at a 
hearing in December 1998.  His testimony is to the effect 
that the low back disorder is causally related to SCD or the 
arthritis of the hips, and that service connection should be 
granted for this disorder.

A review of the record shows that service connection is in 
effect for right arm weakness with vertigo due to CVA and 
diabetes mellitus, rated 40 percent since April 1989; 
weakness of the right leg due to CVA and diabetes mellitus, 
rated 20 percent since April 1989; peripheral neuropathy of 
the right leg due to diabetes mellitus, rated 20 percent 
since April 1989; peripheral neuropathy of the left leg, 
rated 20 percent since April 1989; peripheral vascular 
disease of the left leg, rated 20 percent since November 
1996; diabetes mellitus with retinopathy, rated 20 percent 
since April 1989; right facial paresis due to CVA and 
diabetes mellitus, rated 10 percent since April 1989; SCD, 
rated 10 percent since April 1989; sclerosis of both hips due 
to SCD, rated 10 percent since April 1989; and bilateral 
hearing loss, rated 10 percent since April 1989.  A bilateral 
factor of 5.9% was added for the 20 percent rating for 
weakness of the right leg, the 20 percent ratings for the 
peripheral neuropathy of the right and left legs, and the 
20 percent rating for the peripheral vascular disease of the 
left leg.  The combined rating for the service-connected 
disabilities is 90 percent and the veteran is entitled to a 
total rating for compensation based on individual 
unemployability due to these disabilities.

The veteran's claims for service connection for a low back 
disorder, as well as his claims discussed in the sections III 
through VI of this decision, are well grounded, meaning they 
are plausible.  The Board finds that all relevant evidence 
has been obtained with regard to these claims and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).


The service medical records reveal that the veteran was 
hospitalized for treatment of lumbosacral strain in the 
1950's, but this condition was not found at the time of his 
medical examination for retirement in February 1970.  The 
post-service medical records do not reveal the presence of 
arthritis of the lumbosacral spine until around 1979, many 
years after service, and do not link this condition to the 
low back condition treated in service, to another incident of 
service or to a service-connected disability.


The veteran testified at various hearings that his current 
low back disorder was related to his service-connected SCD or 
hip disability, but this lay evidence is insufficient to 
support a claim for service connection of a disability based 
on medical causation.  Espiritu, 2 Vet. App. 492.  An IME who 
reviewed the veteran's records in 1994 found no relationship 
between the veteran's arthritis of the lumbosacral spine and 
any lumbosacral strain to SCD.  An March 1995 addendum to the 
report of the veteran's VA medical examination in January 
1995 also indicates no relationship between the veteran's 
degenerative changes of the lumbosacral spine and the SCD.

After consideration of all the evidence, the Board finds that 
the veteran's lumbosacral strain in service was an acute and 
transitory condition that resolved without residual 
disability, and that this condition is unrelated to the 
veteran's current arthritis of the lumbosacral spine.  The 
Board finds that the veteran's arthritis of the lumbosacral 
spine, found many years after service, is unrelated to an 
incident of service or to a service-connected disability.  
Hence, the preponderance of the evidence is against the claim 
for service connection for a low back disorder, and the claim 
is denied.





III.  Increased Rating for SCD

The July 1994 report of the IME notes that the veteran's 
records revealed that he had sustained a stroke in November 
1988 leading to right-sided hemiparesis.  It was noted that 
subsequent studies, including an MRI (magnetic resonance 
imaging) in January 1989 showed multiple lacunar infarcts.  A 
transcranial Doppler and duplex Doppler studies of the 
carotid arteries were reportedly normal, and it was concluded 
that the veteran had small vessel disease attributable to 
diabetes.  The IME opined that it was reasonable to conclude 
that the veteran's SCD may have contributed to the cerebral 
vascular problems and that any residual neurologic damage 
could be partly attributed to SCD.  


The December 1994 Board decision granted service connection 
for residuals of CVA due to SCD and diabetes mellitus and for 
residual disability of the femurs due to SCD.  


The veteran underwent VA medical examinations in January 
1995.  At a neurological examination the impressions were 
residual right side hemiparesis secondary to CVA, weakness, 
loss of fine motor control, facial weakness and asymmetry, 
and leg weakness causing gait disturbance and inability to 
perform fine motor movements on the right (dominant) side.  
He had peripheral neuropathy and there was evidence of 
cervical and lumbar radiculopathy/spondylosis.  His gait 
disturbance in addition to being caused by his right sided 
weakness was also caused by his multiple sensory deficits, 
namely peripheral neuropathy, decreased hearing, and 
diminished visual acuity.  It was noted that he did not have 
true vertigo and that his sensation of dizziness was due to 
multiple sensory deficits and peripheral neuropathy causing 
the veteran not to feel where his feet were, and this coupled 
with his right sided hemiparesis caused the gait disturbance 
and sensation of falling.  

At a VA hematologic examination in January 1995 the veteran 
was found to have hemoglobin SC disease.  It was noted that 
this disease is not inactivate and is never in remission.  It 
was noted that he had infrequent pain episodes of SCD, and 
that they were fewer and milder and easily treated with 
simple oral analgesics.  The examiner noted that the veteran 
did not have any physical limitations related to his SCD.

RO rating decisions in 1995 granted service connection for 
various conditions related to SCD, including SCD with 
retinopathy that was assigned a 10 percent rating, effective 
from April 1989.  This rating was assigned under diagnostic 
code 7714 and has remained unchanged since then.  

At a VA hematologic examination in December 1996, it was 
noted that the veteran had sickle cell anemia with mild 
ongoing activity.  It was noted that his clinical course had 
not changed in the last few years and the examiner found no 
permanent residual from the veteran's SCD.


A private medical report shows that X-rays of the veteran's 
chest were taken in March 1997.  The impressions were no 
consolidated pneumonic process or CHF (congestive heart 
failure); and bony changes.  The bony changes included 
generalized demineralization of visualized bones.  There were 
extensive sclerotic changes noted in the right humeral head.  
Less prominent sclerotic changes were noted in the left 
humeral head.  There were questionable sclerotic changes 
involving the ribs.

Various medical literature was submitted in the 1990's 
concerning the effects of SCD, including recurrent acute 
chest syndrome and recurrent painful crises.

The veteran testified at a hearing before the undersigned in 
December 1998.  His testimony was to the effect that the SCD 
was more severe than currently evaluated, that bony changes 
are often associated with this condition as noted on X-rays 
taken at a private medical facility in March 1997, and that 
he has painful crises associated with this disease.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

Sickle cell trait alone, without a history of or current 
pathological findings directly attributable to such trait, is 
not a ratable disability.  Cases of symptomatic sickle cell 
trait will be forwarded to the Director, Compensation and 
Pension Service, for consideration under 38 C.F.R. 
§ 3.321(b)(1) (1998).  A 10 percent rating is warranted for 
sickle cell anemia in an established case in remission with 
identifiable organ impairment present.  A 30 percent 
evaluation requires repeated hemolytic sickling crises with 
continuing impairment of health.  A 60 percent rating 
requires painful crises several times a year with symptoms 
precluding other than light manual labor.  A 100 percent 
rating requires repeated painful crises occurring in skin, 
joints, bones or any major organs caused by hemolysis and 
sickling of red hemolysis and sickling of red blood cells 
with anemia, thrombosis and infarction, with symptoms 
precluding even light manual labor.  38 C.F.R. § 4.117, Code 
7114.

Under the circumstances in this case, the Board finds that 
there was no need for the RO to refer the case to the 
Director, Compensation and Pension Service, for consideration 
of extra schedular evaluations for the residuals of SCD.  A 
review of the record shows that a May 1992 RO rating decision 
granted service connection for SCD, that a December 1994 
Board decision granted service connection for residuals of 
CVA due to SCD and diabetes mellitus, that RO rating 
decisions in 1995 have granted service connection for various 
bodily impairments attributable to SCD, and that the 
residuals of SCD have already been assigned separate 
evaluations. 

The Board recognizes the veteran's testimony at a hearing in 
1998 to the effect that he had painful crises every 6 months 
and bony changes associated with SCD, but the medical 
evidence does not indicate that he has hemolytic sickling 
crises with continuing impairment of heath due to SCD or 
symptoms attributable to SCD that have not been considered in 
the evaluation of other service-connected disabilities.  The 
same residuals of SCD may not be evaluated under several 
diagnostic codes, otherwise the rule against the pyramiding 
of disabilities would be violated.  38 C.F.R. § 4.14 (1998).  
His complaints of acute hip or back pain lasting 2 to 5 days, 
and occurring every 6 months, are not shown to be hemolytic 
in nature (he does not seek medical treatment during these 
episodes), and the hip pain is addressed in part IV, infra.

While the X-rays of the veteran's chest in March 1997 reveal 
bony changes, the reports of his VA hematologic examinations 
in 1995 and 1996 indicate a mild ongoing activity due to SCD 
disease with no permanent residual effect.  The overall 
medical evidence does not reveal the presence of any 
significant residuals of SCD that produce continuing 
impairment of health that have not been contemplated in the 
assignment of the evaluations for the other service-connected 
disabilities.  Hence, the Board finds that the medical 
evidence does not show the presence of repeated hemolytic 
sickling crises with continuing impairment of health due to 
SCD to support a 30 percent rating for this condition under 
diagnostic code 7714.

Nor does the evidence show manifestations of SCD warranting a 
higher rating for this condition for a specific period or a 
"staged rating" at any time since the effective date of the 
claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The preponderance of the evidence is against the claim for a 
higher rating for SCD, and the claim is denied.




IV.  Increased Rating for a Bilateral Hip Disorder, Including 
Whether
Separate Ratings Should be Assigned for Each Hip and Whether
the Single Rating for this Disorder Should be Considered in
Computing the Bilateral Factor under 38 C.F.R. § 4.26 for the
Service-Connected Compensable Disabilities of the Lower 
Extremities

The summary of the veteran's VA hospitalization in June 1979 
notes that X-rays of the hip joints showed degenerative 
changes.  The July 1994 report of the IME notes that changes 
in the proximal femurs shown at the time of the veteran's VA 
hospitalization in 1979 were considered ascertainable 
residuals of SCD.

The December 1994 Board decision granted service connection 
for residual disability of the femurs secondary to SCD.  

The veteran underwent VA medical examinations in January 
1995, and X-rays of the pelvis and hips revealed degenerative 
changes at the SI and hip joints, suspicious Paget's disease 
involving the right and left iliac bones, and both femoral 
heads, necks, and proximal femurs.  


A March 1995 RO rating decision implemented the Board's 
December 1994 decision and granted service connection for 
sclerosis of both hips.  A 10 percent rating for this 
condition was assigned under diagnostic code 5099, effective 
from April 1989.


A November 1996 RO rating decision added a hyphen and 
diagnostic code 5010 following the diagnostic code 5099 used 
to evaluate the sclerosis of both hips and determined that 
this disorder was properly evaluated as a bilateral condition 
(based on x-ray evidence of involvement of 2 or more major 
joints but without limitation of motion) and that the rating 
for this condition should not be considered in computing the 
bilateral factor applicable to the service-connected 
compensable disabilities of the veteran's lower extremities.

The veteran underwent VA examinations in December 1996.  On 
examination of his musculoskeletal system, all joints were 
normal.  There was no swelling, tenderness, erythema or 
restriction of movement.  X-ray of the pelvis revealed 
degenerative changes of the hip joints and left SI joint.  
There were increased sclerotic changes mixed with 
radiolucencies involving the right and left femoral heads, 
neck, and proximal femurs.

The veteran testified at a hearing in December 1998 to the 
effect that separate compensable evaluations should be 
assigned for the sclerosis of each hip and that these ratings 
should be considered in determining the bilateral factor 
applicable to the service-connected compensable disabilities 
of his lower extremities.  The veteran testified to the 
effect that he had right and left hip pain and stiffness upon 
arising in the morning, and upon moving either hip.

A review of the record shows that service connection has been 
granted for sclerosis of the hip joints rated as traumatic 
arthritis.  Traumatic arthritis is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The record shows that service connection is in effect for 
weakness of the right leg, rated 20 percent; peripheral 
neuropathy of the right leg, rated 20 percent; peripheral 
neuropathy of the left leg, rated 20 percent; and peripheral 
vascular disease of the left leg rated 20 percent.  The 
reports of the veteran's VA examinations in December 1996 
show that no limitation of motion of a joint was found.  
Hence, an increased evaluation for the arthritis or sclerosis 
of the hips is not warranted based solely on limitation of 
motion under 38 C.F.R. §§ 4.71a, diagnostic codes 5251, 5252 
or 5253.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, there is no medical evidence showing 
limitation of motion of a joint due to the sclerosis of the 
hips.  X-ray findings in the hips and proximal femurs are not 
the most prominent features of this disability, however.  The 
veteran has testified credibly that he has pain on motion of 
the hips, and pain and stiffness upon arising in the morning.  
Also, his reported sickling crises (though not medically 
established as such) appear to involve episodes of a few days 
of acute musculoskeletal pain, often in the hips.  The Board 
finds that this combination of pain on motion and occasional 
flare-ups warrants a separate rating of 10 percent for each 
hip under the DeLuca principles and 38 C.F.R. §§ 4.40 and 
4.45.

When a partial disability results from disease or injury of 
both arms, both legs or paired skeletal muscles, the ratings 
for the disabilities of the right and left sides will be 
combined as usual, and 10 percent of this value added (i.e., 
not combined) before proceeding with further combinations or 
converting to the degree of disability.....(a) The use of the 
terms "arms" and "legs" is not intended to distinguish 
between the arm, forearm, and hand, or the thigh, leg, and 
foot, but relates to the upper and lower extremities and 
lower extremities as a whole.....(c) The bilateral factor is 
not applicable unless there is partial disability of 
compensable degree in each of 2 paired extremities or paired 
skeletal muscles.  38 C.F.R. § 4.26.

With the grant of separate 10 percent ratings for each hip, 
the question of whether a the single 10 percent rating under 
Diagnostic Code 5099-5003 should be considered in computing 
the bilateral factor is moot.


V.  Increased Rating for Bilateral Hearing Loss


At a VA audiometric examination in February 1995, the 
veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

55
50
50
55
    LEFT

120+
120+
120+
120+

Speech audiometry revealed speech recognition ability of 
84 percent in the right ear and of zero percent in the left 
ear.  The average pure tone decibel threshold in the right 
ear was 55 and the average pure tone decibel threshold in the 
left ear was 120+.

A 1995 RO rating decision granted service connection for 
bilateral hearing loss and assigned a 10 percent rating for 
this condition, effective from April 1989.

On the authorized audiological evaluation in August 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

55
55
50
60
LEFT

120+
120+
120+
120+

Speech audiometry revealed speech recognition ability of 
84 percent in the right ear and of zero percent in the left 
ear.  The average pure tone decibel threshold in the right 
ear was 55 and in the left ear it was 120+.  The decibels for 
the right ear at 3000 hertz was handwritten on the report an 
initialed by the medical technician.

At the hearing in December 1998 the veteran's representative 
argued that the 1997 VA audiological evaluation report was 
flawed because it failed to show a hearing threshold for the 
right ear at 3000 hertz.  However, the Board notes that the 
second (signed) copy of that examination report does contain 
the missing information.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 U.S.C.A. 
§ 1160(a); 38 C.F.R. §§ 4.85, 487, Code 6100 to 6110.

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

The report of the veteran's VA audiometric evaluation in 1997 
shows that he has an average pure tone decibel loss, or 
threshold, (at 1000, 2000, 3000, and 4000 hertz) of 55 with 
an 84 percent speech recognition ability in the right ear 
that equates to auditory level II under 38 C.F.R. § 4.87, 
Table VI; and the left ear average pure tone decibel loss at 
the same frequencies was 120+ with a zero percent speech 
recognition ability that equates to acuity level XI.  
Auditory levels of II and XI combine to establish entitlement 
to a 10 percent rating for the bilateral hearing loss under 
diagnostic code 6101 under 38 C.F.R. § 4.87, Table VII.  

The preponderance of the evidence is against the claim for a 
higher rating for the bilateral hearing loss, and the claim 
is denied.


VI.  Whether a Separate Evaluation should be Assigned for 
Vertigo

A VA ENT (ears, nose, throat) consultation in April 1989 
notes the presence of chronic vertigo.  The veteran gave a 
history of vertigo since the 1950's and instability of gait 
for the past 3 to 4 years.

The July 1994 report of the IME notes that involvement of the 
ears and vestibular apparatus is extremely uncommon in SCD, 
and the IME did not believe that the veteran's vertigo was 
related to the SCD unless it was a sequela of CNS (central 
nervous system) infarcts.

The veteran underwent VA medical examinations in January 
1995.  At a neurological examination, the examiner noted that 
the veteran did not have true vertigo and that his sensation 
of dizziness was due to multiple sensory deficits and 
peripheral neuropathy causing the veteran not to feel where 
his feet were, and this coupled with his right-sided 
hemiparesis caused the gait disturbance and sensation of 
falling.  

A March 1995 RO rating decision considered the issue of 
service connection for vertigo and gait disturbance, as well 
as service connection for CVA.  It was stated "[t]he claim 
for service connection for vertigo and gait disturbance are 
actually symptoms of the [CVA]."  This rating decision 
granted service connection for right arm weakness due to CVA 
and diabetes mellitus and assigned a 40 percent rating for 
this condition under diagnostic code 8513; service connection 
was also granted for the bilateral peripheral neuropathy, 
right-sided weakness affecting the right leg, and right 
facial paresis, with ratings assigned as previously listed.  
"Vertigo" itself was not mentioned in the coded list of 
disabilities.

In a June 1995 rating decision, the phrase "with vertigo" 
was added to the right arm disability.  The rating board 
stated "[t]he occasional vertigo is being listed under the 
basic disability affecting the right arm."

At a VA neurological examination in December 1996, vertigo 
was not found.

The veteran argued at a hearing in December 1998 to the 
effect that a separate rating should be assigned for the 
vertigo rather than rating this condition as a manifestation 
of the right arm neurological disorder.  It was suggested 
that a separate rating for the vertigo under diagnostic code 
6204 ("Labyrinthitis, chronic") would be appropriate.

While vertigo was found at a VA ENT consultation in 1989, the 
examiner who conducted the veteran's VA neurological 
examination in January 1995 concluded that the veteran did 
not have true vertigo, and gave a reasonable explanation for 
the veteran's sensation of falling and to support the 
conclusion that the veteran did not have true vertigo.  The 
Board finds that this explanation is consistent with the 
overall evidence of record and indicates the veteran's 
vertigo in this case is essentially a sensation, not an ENT 
disorder, and is the result of the combined effects of the 
peripheral neuropathy and right-sided weakness of the right 
leg.   The Board agrees with the veteran that the listing of 
vertigo and right upper extremity weakness together is 
incongruous.  If the veteran had true vertigo, it would best 
be listed separately as "Vertigo, residual of CVA" and 
rated by analogy to labyrinthitis.  However, the medical 
evidence indicates he does not have true vertigo; rather, he 
has a sensation of dizziness or falling that occurs when 
walking on some surfaces but not others.  Because this 
sensation is so intertwined with the lower extremity 
disabilities, it should be considered a symptom common to 
them, and would best not be listed in the ratings at all; 
however, to have listed it, and to have listed it with the 
right arm, is at most harmless error.  To avoid pyramiding, 
it makes sense to list it (if at all) in connection with only 
one disability.  This is primarily a clerical question within 
the RO's discretion.  In any event, the issue on appeal is 
whether a separate rating for vertigo should be assigned.  
For the foregoing reasons, the Board finds it should not.

After consideration of all the evidence, including the 
testimony of the veteran, the Board finds that the 
preponderance of it is against the claim for a separate 
rating for the vertigo.

Since the preponderance of the evidence is against the claims 
for service connection for a low back disorder; an increased 
evaluation for the SCD; an increased evaluation for bilateral 
hearing loss; and for a separate evaluation for vertigo; the 
benefit of the doubt doctrine is not for application with 
regard to these claims.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim for service connection for hepatitis is denied as 
not well grounded.

Service connection for a low back disorder is denied.

An increased evaluation for SCD is denied.

In lieu of the existing 10 percent rating for a bilateral hip 
disorder, a 10 percent rating for sclerosis of the right hip 
is granted, subject to regulations applicable to the payment 
of monetary benefits.

In lieu of the existing 10 percent rating for a bilateral hip 
disorder, a 10 percent rating for sclerosis of the left hip 
is granted, subject to regulations applicable to the payment 
of monetary benefits.

An increased evaluation for bilateral hearing loss is denied.

A separate evaluation for vertigo is denied.



REMAND

With regard to the claims for service connection for 
bronchitis and pleurisy, the record shows that the veteran 
was hospitalized at the Kent General Hospital Inc in Dover, 
Delaware, in March 1997, and that the summary of this 
hospitalization was not obtained.  This evidence is relevant 
to the appeals for service connection for bronchitis and 
pleurisy, and possibly the claims for service connection for 
a left arm disability and an increased rating for the right 
arm disability, and it should be obtained prior to appellate 
consideration of these claims.  Murphy, 1 Vet. App. 90.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) evaluations and treatment 
for respiratory conditions since 
discharge from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file, 
including the summary of his 
hospitalization at the Kent Hospital, 
Inc. in March 1997.
2.  After the above development, the RO 
should review the claims for service 
connection for bronchitis and pleurisy.  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to him and his 
representative.

3.  The RO should provide the veteran and 
his representative a statement of the 
case regarding the claims for service 
connection for a left arm disability and 
an increased rating for the right arm 
disability.  The veteran and his 
representative should be, and hereby are, 
advised that a timely substantive appeal 
(VA Form 9 or an equivalent writing) will 
be required for appellate review of these 
issues.

The veteran and his representative should be afforded an 
opportunity to respond to the statement of the case and 
supplemental statement of the case before the file is 
returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

 


